Citation Nr: 0404132	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the veteran had active service in the Republic of 
Vietnam to establish entitlement to presumptive service 
connection for Type II diabetes mellitus due to exposure to 
Agent Orange.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied entitlement 
to presumptive service connection for Type II diabetes 
mellitus due to exposure to Agent Orange on the ground that 
the veteran did not serve in Vietnam.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served on temporary duty and was physically 
present in the Republic of Vietnam from April to September 
1968.  


CONCLUSION OF LAW

The veteran had qualifying service for purposes of 
entitlement to presumptive service connection for Type II 
diabetes mellitus due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  

The service medical records are negative for complaints or 
findings of diabetes.  Indeed, there is no evidence of record 
of diabetes mellitus until more than 25 years after the 
veteran's separation from service.  The earliest 
documentation of manifestations of the disease is in March 
1995, when private laboratory studies showed elevated serum 
glucose levels.  The veteran does not contend otherwise; 
rather, he claims that he is entitled to presumptive service 
connection for Type II diabetes mellitus because of his 
exposure to Agent Orange while serving in Vietnam.  

In November 1996, insulin-dependent diabetes mellitus was 
diagnosed on a VA examination.  The record leaves no doubt 
that the veteran has Type II, or adult-onset, diabetes 
mellitus.  The issue is whether he was physically present in 
Vietnam during the Vietnam era such as to have qualifying 
service for the entitlement he claims.  The RO held that the 
evidence did not demonstrate that the veteran was ever 
physically present in Vietnam during his active military 
service.  

The veteran contends otherwise, maintaining in a statement 
dated in April 2002 that he served on temporary duty at the 
506th Field Depot at Camp Davis near Saigon from April 29 to 
September 29, 1968.  He states that he was involved in 
"Project Clean."  Although his DD-214 indicates that he did 
not have any foreign service during his period of active 
duty, his DA Form 20 indicates that he served as a Supply 
Clerk on temporary duty with the United States Army Pacific 
in Vietnam (USARPAC-Vietnam), beginning on April 29, 1968, 
and that he reported for duty to his next assignment in the 
United States on October 21, 1968.  His military occupational 
specialty (MOS) was Supply Clerk.  

An Abstract of Service in his service medical records 
indicates that he served overseas with the 178th Supply 
Company and that from April 30 to October 18, 1968, his 
servicing medical activity was the 673rd Medical Detachment 
"APO  96332."  Other service medical records for this 
period of time show that the veteran was assigned to the 
"178 Supply Co.  96332."  

It appears that the 178th Supply Company was an element of 
the 506th Field Depot at Long Binh, Republic of Vietnam, from 
July 1966.  A well-known authority on the disposition of 
units in Vietnam indicates that the 506th Field Depot was 
established at Long Binh from July 1965 and that the 178th 
Supply Company was stationed in Vietnam from March 1966 to 
September 1968.  Shelby L. Stanton, Vietnam Order of Battle 
193, 204 (1981).  

The Board notes that efforts to confirm the dates of the 
veteran's Vietnam service through the service department were 
unsuccessful.  However, the evidence tends to establish that 
the veteran was attached to a unit that was located in 
Vietnam and that he served on temporary duty as a Supply 
Clerk with that unit during the period he claims.  According 
the veteran the benefit of the doubt on this material issue, 
the Board finds that he served on temporary duty and was 
physically present in Vietnam from April to September 1968.  
38 U.S.C.A. § 5107(b).  


ORDER

The veteran had qualifying service in the Republic of Vietnam 
during the Vietnam era for purposes of establishing 
entitlement to presumptive service connection for Type II 
diabetes mellitus due to exposure to Agent Orange.  The 
appeal is granted.  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



